Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iseki et al. (US 5,535,801), hereinafter referred to as Iseki.
Regarding claim 1, Iseki discloses [Figures 2, 3-6] a pneumatic tire comprising: a carcass 5 extending toroidally between a pair of bead portions; a belt 6 formed by at least one belt layer disposed outward in a tire radial direction of the carcass; and a tread 2 disposed outward in the tire radial direction of the belt, the belt layer comprising an endless belt layer having provided therein ribbons 10 (treats), each of the ribbons 10 (treats) being formed by covering a cord 11 with coating rubber 12  [Iseki, Column 2, Lines 41-43] and directed so as to change its direction at both tire widthwise ends toward a tire width direction inner side such that the ribbon 10 (treat) extends in a zigzag fashion in the tire circumferential direction [Iseki, Column 2, Lines 23-34], wherein in the endless belt layer, a front and 10 (treats) are reversed at both tire widthwise ends [See Figures 4-6], and on at least one tire widthwise end of the ribbons 10 (treats), a treat reversal position at which front and rear surfaces of each of the treats are reversed is, at least partially in the tire circumferential direction, displaced in the tire width direction from another treat reversal position adjacent in tire circumferential direction. This is accomplished by forming a further belt layer 20 on the first belt layer, in which case the axial extent W is preferably changed to be narrower or wider than the other layer, therefore having circumferentially successive reversal positions displaced in the widthwise direction due to the different belt widths [Iseki, Figure 2, Column 3, Lines 61-67].
Regarding claim 2, Iseki discloses [Figures 2, 3-6] the invention of claim 1 above. In the case where a further belt layer 20 is formed on the first belt layer, made to be wider or narrower than the other layer [Iseki, Figure 2, Column 3, Lines 61-67], the treat reversal positions are displaced from one another in the tire width direction for each circumferential round [Iseki, Figure 2]

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann (DE 2136341).
Regarding claim 1, Hermann discloses [Figures 1-4] a pneumatic tire comprising: a carcass 1 extending toroidally between a pair of bead portions; a belt 5 formed by at least one belt layer 6 disposed outward in a tire radial direction of the carcass 1; and a tread 4 disposed outward in the tire radial direction of the belt 5, the belt layer 6 comprising an endless belt layer provided therein treats, each of the treats being formed by covering a cord 7 with rubber and directed so as to change its direction at both tire widthwise ends toward a tire width direction inner side such that the treat extends in zigzag fashion in the tire circumferential direction [Paragraph 0008], wherein in the endless belt layer 6, a front surface and a rear surface of each of the treats are reversed at both tire widthwise ends [Figures 2-4], and on at least one tire widthwise end of the treats, a treat reversal position at which front and rear surfaces of each of the treats are reversed is, at least partially in the circumferential direction, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iseki (US 5,535,801).
Regarding claim 3, Iseki discloses [Figures 2, 3-6] the invention of claim 1 above; however, Iseki does not specifically disclose an inclination angle of the treats to be from 45°-90° with respect to the tire circumferential direction.
Iseki does discloses a bias angle (inclination angle) of the ribbons 10 (treats) with respect to the tire circumferential direction of between 10°-80° [Iseki, Column 3, Lines 55-57], overlapping with the claimed range of 45°-90°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 4, Iseki discloses [Figures 2, 3-6] the invention of claim 2 above; however, Iseki does not specifically disclose an inclination angle of the treats to be from 45°-90° with respect to the tire circumferential direction.
Iseki does discloses a bias angle (inclination angle) of the ribbons 10 (treats) with respect to the tire circumferential direction of between 10°-80° [Iseki, Column 3, Lines 55-57] , overlapping with the claimed range of 45°-90°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iseki et al. (EP 501782) discloses a pneumatic tire comprising a spirally wound belt with bent or folded reinforcement reversal ends, wherein the bent ends may be shifted alternately in the axial direction of the tire, or another spirally wound belt may be formed around the first, having folded end portions offset in the tire width direction.
Trzepaez (BE 857640) discloses a pneumatic tire comprising a spirally wound belt layer, with an embodiment wherein another spirally wound belt layer is formed around the first, forming a zig-zag layer with end portions offset in the tire width direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749